NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 22 February 2021 as part of the After Final Consideration Pilot Program 2.0 (AFCP 2.0). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3 and 10-16 have been cancelled.
Claims 1-2 and 4-9 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Harms, Inventor, on 11 March 2021.

The application has been amended as follows: 
To the claims as filed on 22 February 2021,
Claim 1, line 3, “the first weight having” has been amended to --the first weight member having--
Claim 1, lines 7-8, “the at least one second weight having” has been amended to --the at least one second weight member having--
Claim 1, line 9, “the first weight member” has been amended to --the at least one second weight member--
Claim 1, lines 9-10, “the weight of the second weight member” has been amended to --the known weight of the at least one second weight member--
Claim 1, line 11, “are rotated” has been amended to --are configured to be rotated--

Claim 5, line 1, “of” has been deleted

Claim 8 has been deleted and replaced with the following:
8. The weight training apparatus of claim 1, wherein the at least one first indicia comprises a plurality of first indicia and the at least one second indicia comprises a plurality of second indicia, wherein the plurality of first indicia or the plurality of second indicia are equally spaced apart from each other around the respective outer surface of the first weight member or the at least one second weight member.

Reasons for Allowance
Claims 1-2 and 4-9 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a weight training apparatus in combination with all of the structural and functional limitations, and further comprising a first weight member comprising at least one first indicia, at least one second weight member comprising at least one second indicia, wherein the at least one first indicia and the at least one second indicia do not indicate a known weight of the respective first weight member and at least one second weight member, and wherein the first weight member and the at least one second weight member are 
The closest prior arts of record include Dalebout et al. (US Patent No. 6261022), Arlie (US Patent No. 8007416), and Charniga et al. (US Publication No. 20070197352).
The prior art to Dalebout et al. teaches a weight training apparatus (Fig. 4) comprising a first weight member and at least one second weight member (16, 18, 28, 32, 36, 40, 44, 48, 54, 58), each of the first weight member and the at least one second weight member comprise an indicia on an outer surface thereof (weight numbers “5,” “10,” “15,” “20,” and “25), the first weight member and the at least one second weight member are located on an elongate member, and wherein the indicia indicates the total amount of weight being lifted by a user. Dalebout et al. does not teach wherein the first weight member and the at least one second weight member are configured to be rotated about an elongate member until the at least one first indicia and the at least one second indicia are aligned together such that the at least one first indicia and the at least one second indicia form a combined indicia equal to the total weight of the first weight member and the at least one second weight member.
Arlie teaches a weight training apparatus (Fig. 1) comprising a first weight member and at least one second weight member (weight plates shown in Fig. 1 having markings “2,” “3,” and “4”), wherein the first weight member and the at least one second weight member can be combined and gripped by a user, and wherein an indicia on the first weight member indicates a weight of the first weight member and an indicia on the at least one second weight member indicates a weight of the at least one second weight member. Arlie does not teach wherein the at 
Charniga et al. teaches a weight training apparatus (Figs. 1A-1B) comprising a first weight member and at least one second weight member (plates 12) each having an indication of the respective weight (indication 24), where the first weight member and the at least one second weight member are configured to rotate about an elongate member. Charniga et al. does not teach wherein the at least one first indicia and the at least one second indicia do not indicate a known weight of the respective first weight member and at least one second weight member, and wherein the first weight member and the at least one second weight member are configured to be rotated about an elongate member until the at least one first indicia and the at least one second indicia are aligned together such that the at least one first indicia and the at least one second indicia form a combined indicia equal to the total weight of the first weight member and the at least one second weight member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        


/Megan Anderson/Primary Examiner, Art Unit 3784